             Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 1 of 9



UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
------------------------------------------------------------------------- X
                                                                          :
MESHAL ALSUDAIRY, ELHAM ALAZAB, SARAH                                     :
ALSUDAIRY and REEMA ALSUDAIRY,                                            :   Civil Action. 18-cv-1864
                                                                          :
                                    Plaintiffs,                           :
                                                                          :
         - against -                                                      :
                                                                          :   COMPLAINT
WORTHBRIDGE LLC, and FARIS ALNABLUSI,                                     :   Jury Trial Demanded
                                                                          :
                                    Defendants.                           :
                                                                          :
------------------------------------------------------------------------ X

        Plaintiffs Meshal Alsudairy (“Meshal”), Elham Al Azab (“Elham”), Sarah Alsudairy

(“Sarah”) and Reema Alsudairy (“Reema”) for their Complaint against defendants Worthbridge

LLC (“Worthbridge” or the “Company”) and Faris Alnablusi (“Faris”) by their counsel Frederica

L. Miller, allege upon information and belief as to facts concerning others and upon personal

knowledge as to facts concerning plaintiffs, as follows:

                                      NATURE OF THE ACTION

        1.       This action arises from defendants’ failure to account to plaintiffs regarding the

$1.5 million investment plaintiffs made in Worthbridge, and the defendants’ failure to return the

$1.5 million investment upon plaintiff’s demand after their failure to account.


        2.       Plaintiffs seek damages in the amount of $1.5 million, plus costs, interest and

attorney’s fees, and any other relief that the Court may deem just and proper under the

circumstances.
               Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 2 of 9



                                   JURISDICTION AND VENUE

          3.      This Court has jurisdiction over this action pursuant to 28 USC § 1332(a)(2),

because plaintiffs are subjects and residents of Saudi Arabia, defendants are residents of

Connecticut, and the amount in controversy exceeds $75,000.


          4.      Venue is proper in this District pursuant to 28 USC § 1391(b)(1), because

defendants are residents of Connecticut.

                                           THE PARTIES

          5.      Plaintiffs are individuals who are citizens and residents of the Kingdom of Saudi

Arabia.


          6.      Defendant Worthbridge is an LLC organized pursuant to the laws of Colorado

with a registered office located at 2710 Joselin Court, Denver, CO 80227.


          7.      Defendant Faris is an individual, and the managing member of Worthbridge, with

a registered residence at 67 Angus Road North, Glenville, CT 06831.

                                               FACTS

          8.      In or around May 2008, Meshal, on behalf of investors Elham, Sarah and Reema

(hereinafter together the “Investors”) transferred $1.5 million (the “Investment”) to a bank

account owned and operated by Worthbridge.


          9.      Meshal, the Investors and Faris are related to each other by blood and/or

marriage.


          10.     According to the terms of the written agreement between the parties (the “Term

Sheet”), the Investment was to be used for “normal working capital and other operations” of a




                                                   2
          Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 3 of 9



proposed company called Worthbridge International that would be owned 50% by Worthbridge,

and 50% by the Investors, and would be managed by Worthbridge.


       11.     The Term Sheet provided that Worthbridge International would pursue

“investment banking and other financial opportunities in the Middle East and Northern Africa.”


       12.     The parties agreed that the Investors would not be employed by, or otherwise

involved in the day-to-day operations of Worthbridge or Worthbridge International.


       13.     The Term Sheet provided that “[a]n Investor’s money will be returned to the

Investor in the event that the Company cannot or does not offer the investment on the terms set

forth in this Term Sheet.”


       14.     Faris is a registered and licensed securities broker with FINRA and other self-

regulated organizations in the United States (move this up to paragraph 8?).


       15.     In December 2011, April 2015, August 2015, August 2016, September 2017, and

January 2018, Faris provided plaintiffs with written ratifications of the Term Sheet with regard to

the amount and purpose of the Investment.


       16.     In December 2011, August 2015, August 2016, January 2018, February 2018,

April 2018, Faris provided plaintiffs with written assurances that Worthbridge was diligently

working on an investment opportunity, and that defendants would send progress updates and

documentation concerning same.




                                                3
            Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 4 of 9



          17.    Defendants did not provide to plaintiffs any such information, including

information concerning the creation and management of the proposed company, Worthbridge

International.


          18.    Accordingly, in September 2018, pursuant to Colo. Rev. Stat. §7-80-408,

plaintiffs demanded, among other things, an accounting from Worthbridge with regard to the

Investment.


          19.    Worthbridge did not respond to the plaintiffs’ demand for an accounting in

contravention of its statutory duties and plaintiffs’ legal rights.


          20.    Thereafter, plaintiffs demanded the return of their Investment.


          21.    Worthbridge did not return the Investment contravention of its statutory duties

and plaintiffs’ legal rights.


          22.    Faris completely controls Worthbridge’s finances, policies, and business with

regard to the Investment.


          23.    Faris used his control of Worthbridge to perpetuate Worthbridge’s wrongful

refusal to account to the plaintiffs in contravention of his statutory duties and plaintiffs’ legal

rights.


          24.    Faris used his control of Worthbridge to perpetuate Worthbridge’s wrongful

refusal to return the Investment to the plaintiffs in contravention of his statutory duties and

plaintiffs’ legal rights.




                                                   4
          Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 5 of 9



       25.     Faris’s wrongful control of Worthbridge and his contravention of his statutory

duties and plaintiffs’ legal rights proximately cause plaintiffs’ unjust loss of the Investment.

                          COUNT ONE - BREACH OF CONTRACT

       26.     Plaintiffs repeat and reallege each and every allegation set forth in the preceding

paragraphs and incorporate them herein by this reference.


       27.     A valid written agreement exists between plaintiffs and defendants.


       28.     Plaintiffs fulfulled their promise pursuant to the agreement to provide defendants

with the Investment.


       29.     Defendants breached their promise pursuant to the agreement to create and

manage the proposed company, Worthbridge Investments.


       30.     Defendants breached their promise pursuant to the agreement to procure

investment opportunities for the proposed company Worthbridge Investments.


       31.     Defendants breached their promise pursuant to the agreement to return the

Investment to the Investors pursuant to the parties’ agreement.


       32.     By reason of the forgoing, and as a result of defenants’ breach of the agreement,

the plaintiffs have been damaged in the amount of $1.5 million dollars plus costs, interest and

attorney’s fees.

                       COUNT TWO - BREACH OF FIDUCIARY DUTY

       33.     Plaintiffs repeat and reallege each and every allegation set forth in the preceding

paragraphs and incorporate them herein by this reference.




                                                  5
              Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 6 of 9



        34.      Defendants possessed unique and superior knowledge and skill regarding the

investments contemplated by the parties.


        35.      Plaintiffs reposed a unique degree of trust and confidence in the defendants with

regard to the Investment.


        36.      Defendants had a duty to represent the interest of the plaintiffs with regard to the

Investment.


        37.      Accordingly, the defendants had a fiduciary and confidential relationship with the

plaintiffs.


        38.      Defendants breached their fiduciary duties to the plaintiffs with regard to the

Investment.


        39.      By reason of the forgoing the plaintiffs have been damaged in the amount of $1.5

million dollars plus costs, interest and attorney’s fees.

                          COUNT THREE - UNJUST ENRICHMENT

        40.      Plaintiffs repeat and reallege each and every allegation set forth in the preceding

paragraphs and incorporate them herein by this reference.


        41.      Plaintiffs provided defendants with $1.5 million in investment funds.


        42.      Plaintiffs demanded an accounting from defendants regarding their utilization of

the investment funds.


        43.      Defendants have failed to provide an accounting.


        44.      Plaintiffs demanded return of the investment funds.


                                                   6
           Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 7 of 9



       45.     Defendants have failed to return the investment funds


       46.     Accordingly, defendants knowingly and in bad faith are being unjustly enriched at

plaintiff’s expense.


       47.     By reason of the forgoing the plaintiffs have been damaged in the amount of $1.5

million dollars plus costs, interest and attorney’s fees.

                                  COUNT FOUR - CONVERSION

       48.     Plaintiffs repeat and reallege each and every allegation set forth in the preceding

paragraphs and incorporate them herein by this reference.


       49.     Plaintiffs provided defendants with $1.5 million in investment funds.


       50.     Plaintiffs demanded an accounting from defendants regarding their utilization of

the investment funds.


       51.     Defendants have failed to provide an accounting.


       52.     Plaintiffs demanded return of the investment funds.


       53.     Defendants have failed to return the investment funds


       54.     Accordingly, defendants knowingly, wrongfully, and in bad faith are retaining

possession of the $1.5 million.


       55.     By reason of the forgoing the plaintiffs have been damaged in the amount of $1.5

million dollars plus costs, interest and attorney’s fees.




                                                   7
              Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 8 of 9



                COUNT FIVE - IMPOSITION OF A CONSTRUCTIVE TRUST


         56.     Plaintiffs repeat and reallege each and every allegation set forth in the preceding

paragraphs and incorporate them herein by this reference.


         57.     Defendants breached their fiduciary duties to the plaintiffs as alleged in Count

Two.


         58.     Defendants were unjustly enriched at the plaintiffs’ expense as alleged in Count

Three.


         59.     By reason of the forgoing the Court should impose a constructive trust upon the

defendants’ assets in favor of the plaintiffs in the amount of $1.5 million dollars plus costs,

interest and attorney’s fees.

         WHEREFORE, plaintiffs pray for judgment against defendants as follows:

         A.      Damages in the amount of $1.5 million dollars for defendants’ breach of contract.

         B.      Damages in the amount of $1.5 million dollars for defendants’ breach of their

fiduciary duties to plaintiffs.

         C.      Damages in the amount of $1.5 million dollars for defendants’ unjust enrichment

at the expense of plaintiffs.

         D.      Damages in the amount of $1.5 million dollars for defendants’ conversion of the

plaintiff’s Investment.

         E.      Imposition of a constructive trust upon the defendants’ assets in favor of the

plaintiffs in the amount of $1.5 million dollars plus costs, interest and attorney’s fees.

         F.      For plaintiff’s costs, including reasonable attorney’s fees;

         G.      For pre- and post-judgment interest according to law; and


                                                   8
           Case 3:18-cv-01864-VAB Document 1 Filed 11/14/18 Page 9 of 9



      H.      For such other and further relief as the Court may deem just and proper.

Dated: November 14, 2018
       New York, NY                                Respectfully submitted,



                                                   /s/ FLM________________________
                                                   Frederica L. Miller
                                                   Law Office of Frederica L. Miller, PLLC
                                                   299 Broadway Suite 800
                                                   New York, NY 10007
                                                   Bar Number ct308219
                                                   Tel. 212.661.6844
                                                   email: frederica.miller@gmail.com
                                                   Attorney for Plaintiffs




                                               9
